Case 5:20-cv-00193-PA-KK Document 34 Filed 11/14/20 Page 1 of 1 Page ID #:224


 1                                                                                            JS-6
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                              CENTRAL DISTRICT OF CALIFORNIA
 6
 7   RAFAEL ARROYO, JR.,                          CV 20-193 PA (KKx)

 8                 Plaintiff,                     JUDGMENT
 9          v.
10   FOOD 4 LESS OF CALIFORNIA, INC.,
     et al.,
11
                   Defendants.
12
13
14          Pursuant to the Court’s March 31, 2020 Order declining to exercise supplemental

15   jurisdiction over Plaintiff’s Unruh Civil Rights Act claim, and the Court’s November 12,

16   2020 Order granting Defendant’s motion for summary judgment and dismissing Plaintiff’s

17   Americans with Disabilities Act claim as moot,

18          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff’s action is

19   dismissed. Plaintiff shall take nothing.

20          IT IS SO ORDERED.

21
22   DATED: November 14, 2020                         _________________________________
                                                                 Percy Anderson
23                                                      UNITED STATES DISTRICT JUDGE
24
25
26
27
28
